 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.FIELDCREST MILLS DIVISION OF MARSHALL FIELD ANDCOMPANY, INC.andAMERICAN FEDERATION OF HOSIERY WORKERS, PETITIONER.CaseNo. 5-RC-729.February 6,1951Decision and DirectionPursuant to an amended stipulation for certification upon consentelection duly executed on October 5, 1950, by the Employer, and thePetitioner, an election by secret ballot was held on October 17, 1950,under the supervision of the Regional Director for the Fifth Region,in a bargaining unit of all production and maintenance employees ofthe Company, excluding office clerical employees, professional em-ployees, guards, and supervisors.Upon the conclusion of the election, a tally of ballots was furnishedthe parties in accordance with the Rules and Regulations of the Board.The tally showed that the votes were distributed as follows :Approximate number of eligible voters----------------------------223Void ballots-----------------------------------------------------3Votes castforAmerican Federation of Hosiery Workers-------------104Votes castagainstparticipating labor organization----------------103Valid votes counted-----------------------------------------------207Challenged ballots------------------------------------------------3Valid votes counted plus challenged ballots-------------------------210The Petitioner challenged the ballots ofLelia LightandCatherineWarrickon the ground that they were office clerical employees.TheBoard agent challenged the ballot ofElijah Thomas Fryebecausehis name did not appear on the eligibility list.No objections were filedto the conduct of the election.As the challenged ballots were sufficientin number to affect the results of the election, the Regional Directorinvestigated the challenges, and on January 3, 1951, issued and dulyserved on the parties his report on the challenged ballots.The Re-gional Director recommended that all three challenges be overruled.Thereafter, the Petitioner filed exceptions to so much of the RegionalDirector's report as recommended that the challenges to the ballots ofLightandWarrickbe overruled.93 NLRB No. 12. FIELDCREST MILLS DIVISION OF MARSHALL FIELD AND CO.1!_'9As no exceptions were filed with respect to Frye's ballot, we shalladopt the Regional Director's recommendation that the challenge tothat ballot be overruled.The Ballots of Light and WarrickLight.-TheRegional Director found that this employee takes careof the incoming orders, issues orders to the knitting and finishing de-partments,issuesdye tickets to the dye house, sees to it that ordersare moving through the production process at the proper rate, issuesrush orders to the various departments if a lag in production occurs,and records all incoming orders and shipments 1Although Light hasa desk'and telephone in the office, she is carried on the mill payrolland enjoys conditions of employment similar to those of the mill em-ployees and different from those of the office employees.Thus, al-though office employees are paid on a straight salary basis once amonth, Light is paid weekly on an hourly basis; unlike office employees,she receives overtime pay; although office employees get 5 days' sickleave and are permitted to accumulate one-half of their unused sickleave, she gets no sick leave; unlike the office employees, she gets noChristmas bonus; and her vacations are computed on the same basisas the hill employees which differs substantially from the method ofcomputation used for the office employees.The Petitioner disputesthe Regional Director's finding that Light spends two-thirds of hertime in the mill and about one-third in the office, alleging that thetime she spends in the millisminor.The Petitioner also disputes theRegional Director's finding that she is under the immediatesupervi-sion of Production Forelady Bishop, allegingthat she isunder thesupervision of the plant manager.,However, in view of thegeneralnature of her duties which are directly related to the productionprocess, and in view of the similarity of her conditions of employmentto those of the mill employees, we find that Light's interestsare moreclosely allied to those of the production and maintenanceemployeesthan to theoffice clericalemployees, and therefore properlybelongsin the production and maintenance unit.3Warrick.-TheRegional Director found thatthis employee keepsa ledger containing a daily record of all work inprocess starting withthe knitting department and going through all operationsuntil thework is shippedout.She secures the examiner's greige stock sheet'The description of Light's duties conforms substantially to'the Petitioner's description.The Regional Director's findings based on his investigation are not inconsistent with thePetitioner's own statement2The Regional Dnector reported that Light stated that she has never taken any directorders from the plant manager but takes all her orders from Bishop, her forelady.3The Halliard Corporattion,90 NLRB No. 164. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDand the preboarding sheet, and the greige stock looping and seamingsheets from production workers and plant clericals, and from thosesheets makes the necessary tabulations.She gets dye tickets in themill and from these prepares production tickets which she brings tothe boarders, another group of production workers.Once a monthshe acts as an inventory clerk, physically counting the stock in thegrey examining room; from time to time she goes into the plant tocheck on errors by physically counting the dye bags.4Like Light, sheis carried on the mill payroll, and also like Light, although she has adesk in the office, she shares conditions of employment like those ofthe mill workers and distinguished from those of the office workerswith respect to mode of payment, sick leave, bonuses, overtime pay,and vacations.The Petitioner disputes the Regional Director's find-ings that Warrick spends about a fourth of her time in the mill andthe balance in the office.The Petitioner also contends that she isunder the supervision of the plant manager while the Employer assertsthat she reports to Production Forelady Bishop and Plant Superin-tendent Ingram; the Regional Director made no specific finding as toWarrick's supervision.On the basis of the undisputed facts, we aresatisfied that because of the nature of Warrick's duties which, likethose of Light, are directly related to production and in view of thefact that she enjoys working conditions similar to those of the millemployees, her interests are more closely allied to the mill employeesthan to the office clerical employees, and therefore properly belongsin the production and maintenance unitsAccordingly, we shall overrule the challenges to the ballots of Lightand Warrick in addition to overruling the challenge of Frye's ballot.As the results of the election may depend upon the counting of thethree ballots declared valid, we shall direct that they be opened andcounted.DirectionAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Fieldcrest Mills Division ofMarshall Field and Company, Inc., Fieldale, Virginia, the RegionalDirector for the Fifth Region shall, pursuant to the Rules and Regu-lations of the National Labor Relations Board, within ten (10) daysfrom the date of this Direction, open and count the challenged ballotsof Elijah Thomas Frye, Lelia Light, and Catherine Warrick, and shall,4Here again there is substantial agreement as to Warrick's duties between the Peti-tioner's statement and the Regional Director's findings.The Halliard Corporation, supra. MEDFORD STEEL COMPANY21thereafter, prepare and cause to be served upon the parties a supple-mental tally of ballots.CHAIRMAN HERZOG and MEMBERMURDOCKtook no part inthe con-sideration of the above Decision and Direction.MEDFORDSTEELCOMPANYandLARRY TURNER.CaseNo.36-CA-1,08.February 6,1951Decision and OrderOn December 1, 1950, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions to the Intermediate Report and a sup-porting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the Respondent's exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the additions and modifications hereinafterset forth.1.The Respondent contends that it discharged Larry Turner be-cause he wasted "too much time talking."On the basis of the factsdetailed in the Intermediate Report, the Trial Examiner concludedthat Turner was discharged because of his union activities.The TrialExaminer made no finding, however, as to whether Turner had mis-conducted himself as the Respondent asserts.The record does notsupport the Respondent's defense.Manager Hawkins testified thathe received complaints of an unstated nature from Foreman C. D.Hershiser about Turner, but Hawkins gave no testimony as to any mis-conduct on the part of Turner, and Hawkins did not deny Turner'scredited testimony that he had never received any complaint fromHawkins about talking excessively.Foreman Hershiser likewise ad-mitted in his testimony that he did not complain to Turner about hisIPursuant to the provisions of Section 3 (b) of the Act, as amended,the National LaborRelations Board has delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds,and Styles].93 NLRB No. 10.